Citation Nr: 0533714	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Service connection for hypertension.

2.	Service connection for coronary artery disease (CAD).  

3.	Service connection for a migraine disorder.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran is reported to have served on active duty from 
November 1983 to February 1985.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  

The RO certified the issues on appeal in June 2004.  After 
reviewing the record, the Board sought additional medical 
assessment in the form of an opinion from an independent 
medical expert (IME).  The Board requested the opinion in May 
2005.  In September 2005, the Board received an IME opinion 
from a physician at the Baylor University College of 
Medicine, in Houston, Texas.  


FINDINGS OF FACT

1.	The veteran's hypertension disorder is not related to 
active service.  

2.	The veteran's CAD is not related to service.  

3.	The veteran's migraine disorder is not related to service.  


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.	CAD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).  

3.	A migraine disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension, 
CAD, and migraine disorders.  In the interest of clarity, the 
Board will initially discuss whether the issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in June 2003, a Statement of the Case issued 
in October 2003, a Supplemental Statement of the Case issued 
in March 2004, and a letter from the RO issued in April 2003.    

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  

In addition, the RO advised the veteran in its April 2003 
letter of the respective duties of the VA and of the veteran 
in obtaining that evidence.  The RO advised the veteran to 
forward any additional information or evidence to the RO, or 
to tell the RO about any additional information or evidence 
that pertained to his case which the RO should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  The RO provided 
notification to the veteran before the RO adjudicated his 
claims in June 2003.  Pelegrini, 18 Vet. App. at 121 (a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  And the RO specifically informed the 
veteran that he needed to submit evidence showing a current 
disorder, a disorder in service, and medical evidence 
providing a nexus between the current and inservice 
disorders.  

As such, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
RO obtained private, VA, and service medical records relevant 
to this appeal.  The veteran was afforded VA compensation 
examination.  And the Board sought out additional private 
medical evidence addressing the etiologies of the veteran's 
disorders.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection 

The veteran underwent his separation medical examination on 
December 26, 1984.  The subsequent report of medical 
examination indicates elevated blood pressure readings.  In 
response, service medical personnel administered additional 
blood pressure testing the following day, and two days later.  
These tests results indicated normal blood pressure.  

In April 2003, the veteran claimed entitlement to service 
connection for hypertension, CAD, and migraines based on the 
elevated blood pressure readings noted in December 1984.  In 
support of his claim, the veteran submitted into evidence two 
letters from private physicians.  He also underwent VA 
compensation examination in May 2003.  To further clarify the 
evidence of record, the RO sought an additional medical 
opinion which was rendered in February 2004, and the Board 
sought an independent medical opinion, which was rendered in 
September 2005.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The medical evidence of record supports the veteran claim to 
current hypertension, CAD, and migraine disorders.  Private 
and VA physicians have diagnosed the veteran with these 
disorders.  As these diagnoses are not disputed by other 
medical evidence, the Board finds the first element of Pond 
satisfied for each claim.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unsatisfied for these claims, however.  

	The Hypertension Disorder

As noted, medical evidence of record shows that the veteran 
had elevated blood pressure readings while on active duty on 
December 26, 1984.  Nevertheless, the Board finds that the 
preponderance of the medical evidence indicates that the 
veteran did not incur, while on active service, a 
hypertension disorder.  Pond, 12 Vet. App. at 346.  In making 
this determination, the Board relied on the IME opinion, on 
the February 2004 VA opinion, and on the letters submitted 
into evidence from the veteran's private physicians.  As for 
the IME, he found the high readings "spuriously elevated" 
and based not on hypertension but on the veteran's 
"hyperadrenergic response."  This finding was based on the 
veteran's own statement, in his report of medical history 
also conducted on December 26, 1984, to being "jumpy, 
nervous[;]" on evidence of a normal blood pressure reading 
in February 1984; and on the evidence showing normal blood 
pressure readings in the days after the elevated readings.  
This examiner concluded that an inservice hypertension 
diagnosis would have been unwarranted here.  The February 
2004 VA examiner found that the time between discharge and 
onset of coronary artery symptoms indicates that the veteran 
did not have hypertension at the time of discharge.  And 
last, though the two private medical opinions that note the 
inservice elevated readings, neither renders a diagnosis of 
inservice hypertension.  

As such, the medical evidence of record indicates not the 
inservice incurrence of a hypertension disorder, but merely 
elevated readings at the time of the veteran's discharge from 
service.  And, as the earliest indication in the record of a 
hypertension diagnosis is in 1995, the one-year presumptive 
period for hypertension disorders noted under 38 C.F.R. 
§§ 3.307 and 3.309 does not apply here.  The second element 
of Pond is not satisfied for this claim, therefore.  Pond, 12 
Vet. App. at 346.  

As to the third element of Pond, the Board finds that the 
medical evidence of record preponderates against the veteran.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In drawing 
this conclusion, the Board notes that the two private medical 
opinions submitted by the veteran tend to favor his service 
connection claim.  The April 2003 private opinion stated that 
the veteran was hypertensive at the time of his discharge 
from service, and that it is likely that "hypertension is 
contributing to his premature coronary disease."  Similarly, 
the August 2003 private opinion noted the veteran's inservice 
elevated blood pressure readings, and then generally stated 
that hypertension is a well known risk factor for the 
development of coronary artery disease "and may have indeed 
contributed to his present condition."  

As noted, these private opinions tend to favor the veteran.  
But neither states that the veteran's elevated inservice 
readings constituted evidence of a hypertension disorder, and 
that such a disorder likely relates to the hypertension 
disorder the veteran currently has.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994)(the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  The April 2003 
opinion merely states that hypertension relates to CAD, while 
the August 2003 opinion merely states that the veteran's 
hypertension (diagnosed since 1995) may relate to CAD.  
Hence, neither opinion provides medical nexus evidence 
connecting the inservice elevated readings with the veteran's 
current hypertension disorder.  Pond, 12 Vet. App. at 346.

By contrast, the independent medical examiner and the two VA 
examiners rendered unfavorable nexus opinions.  Each opinion 
found no causal relationship between the inservice elevated 
blood pressure readings and the veteran's current 
hypertension disorder.  And each opinion was supported by a 
rationale - the May 2003 VA examiner stated that veteran's 
hypertension disorder is likely family-related, and that the 
inservice elevated readings were as likely as not related to 
apparent amphetamine use by the veteran during active 
service; the February 2004 VA examiner relied on the delay of 
post-service symptoms in finding no connection between 
service and current disorder; and, as already noted, the 
independent medical examiner stated that hyperadrenergy in 
December 1984, and the lack of a hypertension diagnosis 
before 1995, indicate that service was unconnected to the 
current disorder.  See Evans, 12 Vet. App. at 30; Gabrielson, 
7 Vet. App. at 39-40.  As the Board finds these clear 
opinions of more probative value than the private opinions 
submitted by the veteran, the Board finds the third element 
of Pond unsupported by the medical evidence of record for 
this claim.  Pond, 12 Vet. App. at 346.  

      Coronary Artery Disease 

With regard to veteran's CAD disorder, there is no medical 
evidence of inservice CAD.  Rather, an electrocardiogram and 
an echocardiogram administered in the veteran's separation 
examination in December 1984 found the veteran's heart to be 
within normal limits without evidence of ischemia or other 
abnormalities.  Moreover, although the separation examination 
found tachycardia and "systolic murmur", no medical 
evidence of record equates these findings to medical evidence 
of an inservice incurrence of a heart disorder.  In fact, the 
February 2004 VA examiner stated that cardiology testing 
conducted in September 2003 indicates that the murmur is a 
benign flow murmur unrelated to any cardiovascular pathology.  
As such, the record lacks medical evidence showing the 
inservice incurrence of a heart disorder.  Moreover, the 
earliest indication in the record of a CAD diagnosis is in 
1997 so the one-year presumptive period for heart disorders 
noted under 38 C.F.R. §§ 3.307 and 3.309 does not apply here.  
The record therefore does not satisfy the second element of 
Pond for this claim.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the current 
CAD and any claimed inservice heart disorder.  The two 
private physicians do not state that an inservice heart 
disorder relates to the veteran's current CAD.  And the IME 
and VA examiners do not do so.  Rather, the May 2003 VA 
examiner and the IME attribute the veteran's CAD to 
hypercholesterolemia, smoking, and family history.  As such, 
the third element of Pond is not satisfied for this claim 
either.  Pond, 12 Vet. App. at 346.  

Parenthetically, the Board notes that the veteran and his 
representative argue that the private opinions suffice as 
nexus evidence that inservice hypertension caused the 
veteran's CAD.  However, as has been found by the Board, the 
record does not support the veteran's service connection 
claim to hypertension.  As such, the veteran cannot avail 
himself of the secondary service connection theory of 
recovery - i.e., that a service-connected hypertension 
disorder caused his CAD.  Simply put, he does not have the 
predicate to proceed on that basis.  See 38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).  

	The Migraine Disorder

With regard to the veteran's migraine disorder, there is 
simply no competent medical evidence of record showing that 
the veteran incurred a migraine disorder during service.  And 
there is no medical evidence of record of a nexus between the 
current disorder and an inservice disease or injury.  The 
second and third elements of Pond are therefore unsupported 
by the evidence of record for this claim as well.  Pond, 12 
Vet. App. at 346.    

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for hypertension is denied.

Service connection for CAD is denied.    

Service connection for migraine headaches is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


